DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 04/06/2022 has been entered.  Claims 20-22, 25-30, 32-36, and 38-47 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20-22, 25-30, 32-36, and 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the currently amended claim limitations of (see underlined limitations):

    PNG
    media_image1.png
    318
    766
    media_image1.png
    Greyscale

, given the following limitations as previously recited in the claims:

    PNG
    media_image2.png
    99
    681
    media_image2.png
    Greyscale

.

	However, the device characteristic limitations have been broadened by the current amendment to recite:

    PNG
    media_image3.png
    84
    736
    media_image3.png
    Greyscale

	The limitation “characteristics of the mobile device” includes ANY characteristic of the mobile device, such as the color of the mobile device, or the weight of the mobile device.   However, at best, the specification is only enabled for “adjusting the locations of the eye landmarks” based on the optical characteristics of the mobile device, such as the “orientation” as previously claimed or such as the following from the specification: 


    PNG
    media_image4.png
    1095
    745
    media_image4.png
    Greyscale

.   The full scope of the claims as currently recited includes ANY characteristics of the mobile device, and the specification as originally filed does not provide enablement for “adjusting the locations of the eye landmarks” based on any and every characteristic of a mobile device, as noted, such as color, weight, etc.   Independent claims 20, 29, and 35 have each been amended to recited the same broadened limitation and each are rejected.   The remainder of the pending claims are rejected by dependency. 

Allowable Subject Matter
Claims 20-22, 25-30, 32-36, and 38-47 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action.  The previous prior art rejections are withdrawn in view of the claim amendments.  Specifically, using claim 20 as an example, the prior art of record does not teach, in the context of the claim as a whole, the following highlighted limitations: 


    PNG
    media_image5.png
    528
    758
    media_image5.png
    Greyscale

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665